THE Statute granting to the towns, the Society lots, so called, does not affect the legal estate, to wit, the estate of the trustee, where the estate was granted to A B, in trust for the Society. The Statute only vests the uses in the towns. In an action of Ejectment, for the Society lots in Hartland, the plaintiff offered to shew in evidence, that a decree was made in Chancery, against him, in favor of the Town, that he should attora to the town, and pay the back rents, and that he had at-torned to the town, and paid the back rents.
It was held to be proper evidence to entitle the plaintiff to recover against a stranger. .